          Case 1:20-mc-00253-AJN Document 7
                                          6 Filed 07/23/20 Page 1 of 1




July 23, 2020                                                                          Martin E. Gilmore
                                                                               MGilmore@perkinscoie.com
                                                               7/23/20               D. +1.212.261.6814
                                                                                     F. +1.212.977.1640

VIA ECF

Judge Alison J. Nathan
United States District Judge                                                          SO ORDERED. 7/23/20
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007                                                                    Alison J. Nathan, U.S.D.J.

Re:    Netflix, Inc. v. Fortress Investment Group, LLC, 1:20-mc-00253-AJN (S.D.N.Y.)

Dear Judge Nathan:
                                                                                               SO ORDERED.
I write on behalf of Movant Netflix, Inc. (“Netflix”) to request that the above-referenced action
be stayed. The reason for this request is that the parties in the underlying action in the Central
District of California recently reached an agreement in principle to settle their dispute, and both
Netflix and Respondent Fortress Investment Group, LLC (“Fortress”) believe that the interests of
judicial economy would be served by staying this action pending a final settlement.

Netflix served its motion on July 20, 2020, making Fortress’s opposition due August 3. This is
the first request for a modification to the schedule. Fortress’s counsel has consented to the stay.

Respectfully submitted,

/s/ Martin E. Gilmore

Martin E. Gilmore

cc:    Jeremiah Armstrong, Esq., Fortress counsel (via email)
